DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: para. [0005] of applicant’s published application provides the US Patent Application Number of two references, 15/156,420 and 15/823,425, instead of the US PGPub. or US Patent Number.   
Appropriate correction is required.

Claim Objections
Claims 1-26 are objected to because of the following informalities:  Claim 1 recites “displaying data regarding one or more incident” in lines 8-9, instead of referring to incidents in the plural, i.e. “displaying data regarding one or more incidents.”   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: a host portal for reporting incidents involving vehicles and accessing a database of incidents involving vehicles; a server for executing a plurality of software applications; a registration module for registering a reporter of an incident involving a vehicle; an input module for entering data related to the incident involving a vehicle; a processing module for creating a vehicle incident report from the data; a data storage module for storing and displaying data regarding one or more incident involving a vehicle; a reporting module to enable the reporter to send the report to one or more entities; a search module for searching a database of one or more incident involving a vehicle.
Claim 3: the registration module is additionally for registering an entity seeking access to the database.
Claim 6: the reporting module enables the reporter to send the report to a transportation authority and the transportation authority generates a record of identification.
Claim 10: a filtering module to enable data analysis on the data.
Claim 12: a tracking module, for tracking when a reporter links to one or more of the service providers; a payment module, for the service providers to pay the host when a reporter links to that service provider.
Claim 13: the input module additionally allows entry of data relating to repair of the vehicle by a service provider; an audit module to enable auditing of the service provider.
Claim 14: the processing module may additionally detect discrepancies and insurance issues in the data and generate a report including an alert notification to the transportation authority.
Claim 15: the processing module may additionally detect data related to warranty coverage and generate a report notifying the vehicle manufacturer.
Claim 16: the input module additionally allows entry of data relating to warranty by a vehicle manufacturer.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant has claimed a “computer-implemented method” but has not provided any positive steps that would indicate that a method is being claimed. It appears instead that applicant intended to claim a system, given that the invention describes the host portal, server, software applications, and searchable database. Accordingly, examiner is treating the claim as a system claim, which requires the claim interpretation under 35 U.S.C. 112(f), articulated above. Appropriate correction is required.
In claim 8, applicant claims “the repair,” where there is insufficient antecedent basis for this limitation in the claim.
In claim 11, applicant claims “the data analysis,” where there is insufficient antecedent basis for this limitation in the claim.
In claim 12, applicant claims “the host,” where there is insufficient antecedent basis for this limitation in the claim.
In claim 15, applicant claims “the vehicle manufacturer,” where there is insufficient antecedent basis for this limitation in the claim.
Accordingly, claims 1-16 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a computer-implemented method. Thus, independent claim 1 is directed to a statutory category of invention.  
However, claim 1 is rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is: registering a reporter… entering data related to a vehicle incident… creating a vehicle incident report from the data… storing and displaying data regarding one or more incidents… sending the report to one or more entities… searching a database of one or more incidents. 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual, for example an insurance agent, law enforcement officer, or DMV employee, could manually register with a manager, record vehicle incident data, create a vehicle incident report, store the recorded vehicle incident data in a file for later viewing, forward the report to managers and/or other interested parties, and search a file cabinet for past incidents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The additional elements all relate to computing elements (claim 1: “computer-implemented,” “host portal,” “server,” “registration module,” “input module,” “processing module,” “data storage module,” “reporting module,” “search module,” “searchable database”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen, for example, in para. [0007]-[0016] of applicant’s published application. There’s no indication that the other computing elements are anything but generic hardware and/or software.  
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
When considered individually, the additional claim elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’" or an equivalent thereof (MPEP 2106.05(f)). In this specific case, implementing the abstract idea on a computer by using “computer-implemented,” “host portal,” “server,” “registration module,” “input module,” “processing module,” “data storage module,” “reporting module,” “search module,” and “searchable database” does not add significantly more, since the claim simply applies the abstract idea on generic computing elements, as seen, for example, in para. [0007]-[0016] of applicant’s published application.  It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f), especially references to TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination: 
Claims 2-16 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same grouping of Mental Processes – Concepts Performed in the Human Mind. 
Claims 2, 4, 5, 8, 9, and 11 are directed to the naming of information, which, while helpful, merely serves to narrow the abstract idea.
Claims 3, which is directed to registering an entity, merely serves to narrow the abstract idea.
Claim 6, which is directed to sending the report and generating a record of identification, merely serves to narrow the abstract idea.
Claim 7, which is directed to entering data regarding the vehicle, merely serves to narrow the abstract idea.
Claim 10, which directed to enabling data analysis on the data, merely serves to narrow the abstract idea.
Claim 12, which is directed to tracking when a reporter links to one or more of the service providers and paying the host when a reporter links to that service provider, merely serves to narrow the abstract idea.
Claim 13, which is directed to entering repair data and auditing service providers, merely serves to narrow the abstract idea.
Claim 14, which is directed to detecting discrepancies and generating reports, merely serves to narrow the abstract idea.
Claim 15, which is directed to detecting data and generating reports, merely serves to narrow the abstract idea.
Claim 16, which is directed to entering warranty data, merely serves to narrow the abstract idea.
Note that the “filtering module” in claim 10, “tracking module” and “payment module” in claim 12, and “audit module” in claim 13 do not add significantly more, since the claim simply applies the abstract idea on generic computing elements, as seen, for example, in para. [0007]-[0016] of applicant’s published application.  It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f), especially references to TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-16 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inghelbrecht (US 20110320492) in view of Moldovan (US 20090106052).

Claim 1
Regarding claim 1, Inghelbrecht discloses: a computer-implemented method for reporting incidents involving vehicles and creating a database of incidents involving vehicles comprising {method of organizing, aggregating driving incident reports, i.e. involving vehicles, received from users, where the system is computer-implemented via computer programming and creates a database; para. [0012], [0032], [0075]}:
a host portal for reporting incidents involving vehicles and accessing a database of incidents involving vehicles {communication link between client computing platforms 74 and server 72 defines a host portal, as the user communicates with the server 72 to report incidents involving vehicles via report reception module 78 and accesses a database containing the incidents via search query module 88 and/or search execution module 90; para. [0076], [0082], [0083], [0087]};
a server for executing a plurality of software applications {server 72, which depicts a plurality of modules or software applications labeled 72-98; Fig. 5; para. [0074]} including:
an input module for entering data related to the incident involving a vehicle {report reception module 78 defines input module, since it receives input from user related to the incident involving a vehicle; para. [0076]};
a processing module for creating a vehicle incident report from the data {server 72 may include one or more processors 100, i.e. a processing module that’s used by server 72 to execute modules and create a vehicle incident report via report aggregation module 92 representative of input data received via report reception module 78; para. [0084], [0092]};
a data storage module for storing and displaying data regarding one or more incident involving a vehicle {report presentation module 96 defines a data storage module, since it’s configured to present aggregated reports, i.e. stored data, to the user, i.e. stores and displays data regarding the one or more incidents, as described in operation 68; para. [0073], [0086]};
a search module for searching a database of one or more incident involving a vehicle {search query module 88 and/or search execution module 90 define a search module that assists user in searching one or more incident involving a vehicle; para. [0082], [0083]; note that database indicated, given that search query module 88, search execution module 90 function similarly to operations 52, 54, which involve retrieving driving incident reports, these driving incident reports understood to be stored in a database; para. [0054], [0055]}; and
a searchable database of the data and at least one report of an incident involving a vehicle {searchable database indicated via search query module 88 and/or search execution module 90, where the operations related to searching a database of the data and at least one report of an incident involving a vehicle described in para. [0054], [0055]}.
Inghelbrecht doesn’t explicitly disclose: a registration module for registering a reporter of an incident involving a vehicle; a reporting module to enable the reporter to send the report to one or more entities. 
However, Moldovan teaches a similar system for reporting driving incidents that includes: a registration module for registering a reporter of an incident involving a vehicle {application page 140, in which a user inputs driver's license information to the corresponding input fields for login defines a registration module that pertains to registering a reporter of a vehicle accident or incident; para. [0024]; note that user registration also indicated at claim 23 of Moldovan, which states: personal information allows the user to access the vehicle accident information stored in the database by providing the personal information at a login screen}; a reporting module to enable the reporter to send the report to one or more entities {once stored in database 110 the user can have the accident information forwarded to at least one third party, i.e. sent to one or more entities; this operation, which is representative of the underlying code module, thus defines a reporting module; para. [0033]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht with the user registration and reporting features, as taught by Moldovan. One of ordinary skill in the art would have been motivated to modify Inghelbrecht with Moldovan, in order to provide for an easily accessible manner to enable the accurate recording of events associated with an accident and a speedy delivery of accident information to relevant parties {para. [0002] of Moldovan}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the exchange of driver-related information, as taught by Moldovan. One ordinarily skilled would be motivated to facilitate the exchange of vehicle-related information between parties given an incident or accident, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Inghelbrecht with Moldovan.

Claim 5
Regarding claim 5, the combination of Inghelbrecht and Moldovan discloses the features of claim 1. Moldovan further discloses: the one or more entities is selected from a group comprising: police; vehicle licensing authority; vehicle incident reporting authority; insurance company; insurance broker; collision centre; towing company; automotive manufacturer {once stored in database 110 the user can have the information forwarded to at least one third party such as an insurance company or the Department of Motor Vehicles, i.e. vehicle licensing authority; para. [0033]}.

Claim 10
Regarding claim 10, the combination of Inghelbrecht and Moldovan discloses the features of claim 1. Inghelbrecht further discloses: the plurality of software applications additionally comprises a filtering module to enable data analysis on the data {rules may be established to result in notifications to law enforcement for specific incident types, these rules, executed in software, defining a filtering module that yields data analysis based on number of incidents during some period of time; para. [0048]}.


Claims 2, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht and Moldovan, further in view of Smith et al. (US 20160104198).

Claim 2
Regarding claim 2, the combination of Inghelbrecht and Moldovan discloses the features of claim 1 but doesn’t explicitly disclose: the portal additionally comprises one or more sub-portals from the group consisting of: Report Vehicle Incident; Report Weather Incident; Incident Database; Access Services & Information; Post-Incident Reporting.
However, Smith teaches a similar system for automobile incident reporting that includes: the portal additionally comprises one or more sub-portals from the group consisting of: Report Vehicle Incident; Report Weather Incident; Incident Database; Access Services & Information; Post-Incident Reporting {home interface 300 defines a portal, where accident button 303 represents a sub-portal selected by the user to Report Vehicle Incident; para. [0035]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with the sub-portal features, as taught by Smith. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht and Moldovan with Smith, in order to provide a network for consumers to find service providers connected to issues involving traffic incidents {para. [0005] of Smith}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the direct connection of users with service providers for the preservation of data, as taught by Smith. One ordinarily skilled would be motivated to facilitate the exchange of vehicle-related information between parties given an incident or accident, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht and Moldovan with Smith.
Claim 4
Regarding claim 4, the combination of Inghelbrecht and Moldovan discloses the features of claim 1, but does not explicitly disclose: the portal additionally comprises a sub-portal providing Access Related Services & Information which links to one or more of the following: license collision repair centres, licensed towing companies, registered automotive retail dealers, insurance companies and brokers, vehicle rental companies, automotive warranties, motor vehicle repair laws and regulations, motor vehicle repair guidelines.
However, Smith teaches a similar system for automobile incident reporting that includes: the portal additionally comprises a sub-portal providing Access Related Services & Information which links to one or more of the following: license collision repair centres, licensed towing companies, registered automotive retail dealers, insurance companies and brokers, vehicle rental companies, automotive warranties, motor vehicle repair laws and regulations, motor vehicle repair guidelines {home interface 300 defines a portal, where find services button 310 represents a sub-portal selected by the user to Access Related Services & Information, these services including a listing of service providers, e.g. insurance companies or agencies; para. [0037]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with the sub-portal features, as taught by Smith. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht and Moldovan with Smith, in order to provide a network for consumers to find service providers connected to issues involving traffic incidents {para. [0005] of Smith}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the direct connection of users with service providers for the preservation of data, as taught by Smith. One ordinarily skilled would be motivated to facilitate the exchange of vehicle-related information between parties given an incident or accident, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht and Moldovan with Smith.

Claim 9
Regarding claim 9, the combination of Inghelbrecht and Moldovan discloses the features of claim 5 but doesn’t explicitly disclose: the portal additionally comprises one or more sub-portals from the group consisting of: Report Vehicle Incident; Report Weather Incident; Incident Database; Access Services & Information; Post-Incident Reporting.
However, Smith teaches a similar system for automobile incident reporting that includes: the portal additionally comprises one or more sub-portals from the group consisting of: Report Vehicle Incident; Report Weather Incident; Incident Database; Access Services & Information; Post-Incident Reporting {home interface 300 defines a portal, where accident button 303 represents a sub-portal selected by the user to Report Vehicle Incident; para. [0035]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with the sub-portal features, as taught by Smith. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht and Moldovan with Smith, in order to provide a network for consumers to find service providers connected to issues involving traffic incidents {para. [0005] of Smith}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the direct connection of users with service providers for the preservation of data, as taught by Smith. One ordinarily skilled would be motivated to facilitate the exchange of vehicle-related information between parties given an incident or accident, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht and Moldovan with Smith.
Claim 11
Regarding claim 11, the combination of Inghelbrecht, Moldovan, and Smith discloses the features of claim 9. Inghelbrecht further discloses: the data analysis provides one or more of the following information: prevalence of types of incidents, location of most incidents, accident trends {data analysis provided by rules indicate accident reports over some threshold number during a given period of time, i.e. accident trends; para. [0048]}.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht and Moldovan, further in view of Elder (US 20150286994).

Claim 3
Regarding claim 3, the combination of Inghelbrecht and Moldovan discloses the features of claim 1, but does not explicitly disclose: the registration module is additionally for registering an entity seeking access to the database.
However, Elder teaches a similar system for tracking and reporting vehicle-related information that includes: the registration module is additionally for registering an entity seeking access to the database {database may be accessible by third parties, i.e. entities, who register with the system; this operation, which is representative of the underlying code module, thus defines a registration module additionally registering an entity seeking access to the database; para. [0012]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with the registration module for registering entities seeking access, as taught by Elder. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht and Moldovan with Elder, in order to provide for comprehensive tracking and reporting of vehicle maintenance that is accurate, reliable, and accessible by vehicle owners and service centers {para. [0007] of Elder}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the access of vehicle information by service providers, as taught by Elder. One ordinarily skilled would be motivated to facilitate the exchange of vehicle-related information prior to repair, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht and Moldovan with Elder.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht and Moldovan, further in view of Weekes (US 20050278082).

Claim 6
Regarding claim 6, the combination of Inghelbrecht and Moldovan discloses the features of claim 1. Moldovan further discloses: the reporting module enables the reporter to send the report to a transportation authority {once stored in database 110 the user can have the accident information forwarded to at least one third party, i.e. sent to one or more entities, including the Department of Motor Vehicles, i.e. the transportation authority; this operation, which is representative of the underlying code module, thus defines a reporting module; para. [0033]}.
The combination of Inghelbrecht and Moldovan doesn’t explicitly disclose: the transportation authority generates a record of identification.
However, Weekes teaches a similar system for reporting vehicle accidents that includes: the transportation authority generates a record of identification {interface 660 may be used by government authorities, such as the Department of Motor Vehicles, i.e. the transportation authority, to download, i.e. generate, identification information, such as vehicle registration information; thus, the transportation authority generates a record of identification; para. [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with the feature of the transportation authority generating a record of identification, as taught by Weekes. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht and Moldovan with Weekes, in order to more accurately monitor and report vehicle accidents {para. [0004], [0007] of Weekes}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the tracking and reporting of vehicle accidents or incidents, as taught by Weekes. One ordinarily skilled would be motivated to facilitate the exchange of vehicle-related information to expedite repair, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht and Moldovan with Weekes.

Claim 7
Regarding claim 7, the combination of Inghelbrecht, Moldovan, and Weekes discloses the features of claim 6. Weekes further discloses: the transportation authority can additionally enter data through the input module regarding the vehicle {interface 660 defines an input module that may be used by government authorities, i.e. the transportation authority, to additionally enter or download identification information regarding the vehicle; para. [0029]}.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht, Moldovan, and Weekes, further in view of Jones (US 20060152354).

Claim 8
Regarding claim 8, the combination of Inghelbrecht, Moldovan, and Weekes discloses the features of claim 7, but doesn’t explicitly disclose: the data that the transportation authority enters is selected from the following information: vehicle is a write off, vehicle is stolen, vehicle is recovered from stolen, a cost of the repair, a description of the repair, a description of the incident.
However, Jones teaches a similar system for storing vehicle information that includes: the data that the transportation authority enters is selected from the following information: vehicle is a write off, vehicle is stolen, vehicle is recovered from stolen, a cost of the repair, a description of the repair, a description of the incident {database 18 receives updated reported stolen vehicle information, i.e. information is entered, from a source with current reported stolen vehicle information, such as a Department of Motor Vehicle, i.e. the transportation authority; para. [0022]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht, Moldovan, and Weekes with the feature of the transportation authority entering stolen vehicle information, as taught by Jones. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht, Moldovan, and Weekes with Jones, in order to facilitate the interaction of third parties or lay people {para. [0003] of Jones}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the input of additional vehicle information by third parties, as taught by Jones. One ordinarily skilled would be motivated to facilitate information exchange pertaining to vehicles, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht, Moldovan, and Weekes with Jones.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht and Moldovan, further in view of Joao (US 20010037205).

Claim 12
	Regarding claim 12, the combination of Inghelbrecht and Moldovan discloses the features of claim 1 but doesn’t explicitly disclose: the portal provides links to service providers, and the plurality of software applications additionally includes a tracking module, for tracking when a reporter links to one or more of the service providers, and a payment module, for the service providers to pay the host when a reporter links to that service provider.
	However, Joao teaches a system used in the context of referring users to providers that includes: the portal provides links to service providers {portal, provided via content provider’s website, includes links to merchants, i.e. service providers; para. [0127]}, and the plurality of software applications additionally includes a tracking module, for tracking when a user links to one or more of the service providers {cookie or associated file on the user's computer 10 defines a tracking module, since it tracks visits by the user to a merchant’s website, i.e. user links to one or more service providers; para. [0110]; examiner notes that reporter is simply a label for the user and given little patentable weight}, and a payment module, for the service providers to pay the host when a user links to that service provider {payment module described in para. [0122], which describes the content provider computer 20 processing the electronic payment associated with the referral fee, i.e. the fee service providers pay the host when a user links to that service provider; see also para. [0118]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with the feature of the service provider referral and payment system, as taught by Joao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would also have been motivated to modify the combination of Inghelbrecht and Moldovan with Joao, in order to facilitate the monitoring and tracking of referrals {para. [0007], [0008] of Joao}, given that multiple entities are connected via the incident reporting system of Inghelbrecht and Moldovan. Therefore, for these reasons, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with Joao.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht and Moldovan, further in view of Terlep (US 20110087505).

Claim 13
Regarding claim 13, the combination of Inghelbrecht and Moldovan discloses the features of claim 1 but doesn’t explicitly disclose: the input module additionally allows entry of data relating to repair of the vehicle by a service provider and the plurality of software applications additionally comprises an audit module to enable auditing of the service provider.
However, Terlep teaches a similar system for reporting vehicle damage, i.e. those involved in incidents, that includes: the input module additionally allows entry of data relating to repair of the vehicle by a service provider {repair entity, i.e. service provider, can provide additional price quote and information, i.e. data relating to repair of the vehicle by a service provider, via an electronic device or input; para. [0050]} and the plurality of software applications additionally comprises an audit module to enable auditing of the service provider {audit module defined by Customer Reviews and Ratings link, seen in Fig. 5, since it provides for review or audit of repair entity, i.e. service provider; para. [0075]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht and Moldovan with the features of data entry and auditing, as taught by Terlep. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht and Moldovan with Terlep, in order to provide a convenient and direct connection between consumers and repair entities, thereby informing consumers of their options {para. [0008] of Terlep}. Given that Inghelbrecht discloses challenges surrounding driving data {para. [0010]}, one ordinarily skilled would be motivated to solve this problem by facilitating the direct connection of users with service providers for the preservation of data, as taught by Terlep. One ordinarily skilled would be motivated to facilitate the exchange of vehicle-related information between parties given an incident or accident, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht and Moldovan with Terlep.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht, Moldovan, and Weekes, further in view of Cook (US 20150154712).

Claim 14
Regarding claim 14, the combination of Inghelbrecht, Moldovan, and Weekes discloses the features of claim 6. Inghelbrecht further discloses: generate a report including an alert notification to a third party {notifications to one or more other interested parties may facilitate such parties to track operation of a vehicle in which they have an interest, where the notifications comprise an incident report; para. [0047]}.
Moldovan further discloses: the transportation authority {once stored in database 110 the user can have the accident information forwarded to at least one third party, i.e. sent to one or more entities, including the Department of Motor Vehicles, i.e. the transportation authority; this operation, which is representative of the underlying code module, thus defines a reporting module; para. [0033]}.
The combination of Inghelbrecht, Moldovan, and Weekes doesn’t explicitly disclose: the processing module may additionally detect discrepancies and insurance issues in the data.
However, Cook teaches a similar system for detecting inaccurate insurance claims that includes: the processing module may additionally detect discrepancies and insurance issues in the data {processing server 120, i.e. processing module, can perform the comparison to determine any discrepancies or inconsistencies or issues between damage data indicated in the first-party data and the third-party data to damage amounts specified in the submitted insurance claims; para. [0035]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht, Moldovan, and Weekes with the feature of detecting insurance discrepancies, as taught by Cook. One of ordinary skill in the art would have been motivated to modify the combination of Inghelbrecht, Moldovan, and Weekes with Terlep, in order to provide a more effective and efficient means to determine when insurance claims are inaccurate, thereby limiting higher insurance premiums {para. [0003], [0004] of Cook}. Given that Inghelbrecht discloses challenges surrounding insurance costs {para. [0009]}, one ordinarily skilled would be motivated to solve this problem by facilitating the processing of accurate claims, as taught by Cook. One ordinarily skilled would be motivated to reduce insurance costs, and therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Inghelbrecht, Moldovan, and Weekes with Cook.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inghelbrecht, Moldovan, and Weekes, further in view of Afshar et al. (US 20160275521).

Claims 15 
Regarding claim 15, the combination of Inghelbrecht, Moldovan, and Weekes discloses the features of claim 6, but doesn’t explicitly disclose: the processing module may additionally detect data related to warranty coverage and generate a report notifying the vehicle manufacturer.
However, Afshar teaches a similar system for managing warranties that includes: the processing module may additionally detect data related to warranty coverage and generate a report notifying the vehicle manufacturer {the first remote server 2000, i.e. processing module, determines or detects warranty coverage and then transmits a notification to the manufacturer regarding warranty expiration, i.e. generate a report notifying the vehicle manufacturer; para. [0058]; vehicle described in para. [0050]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht, Moldovan, and Weekes with the feature of notifying the manufacturer concerning warranty coverage, as taught by Afshar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would also have been motivated to modify the combination of Inghelbrecht, Moldovan, and Weekes with Afshar, in order to provide a more effective and efficient means to share warranty information, as well as facilitate customer interaction with warranties {para. [0004] of Afshar}, given that multiple entities are connected via the incident reporting system of Inghelbrecht, Moldovan, and Weekes. Therefore, for these reasons, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the incident reporting system of Inghelbrecht, Moldovan, and Weekes with Joao. 

Claim 16
Regarding claim 16, the combination of Inghelbrecht, Moldovan, Weekes, and Afshar discloses the features of claim 15. Afshar further discloses: the input module additionally allows entry of data relating to warranty by a vehicle manufacturer {a vehicle manufacturer transmits a VIN to the first server 2000, i.e. input module, via communication channel 2008 as well as an electronic warranty that associated with the car for which the VIN was transmitted, i.e. these information sources comprising additional entry of data relating to warranty by a vehicle manufacturer; para. [0050]}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"A functional database system for road accident analysis” by Wu et al., which describes road accident analysis based on historical records (NPL attached);
US 20170337753 and US 20180082500, which describe a vehicle accident reporting system;
US 20200175861, which describes an application used by law enforcement officers to accurately and quickly document traffic collision reports;
US 9697544, which describes generating records associated with the history of a vehicle;
US 20150039469, which describes vehicle sold through a commerce network that obtains the vehicle records;
US 20150145663, which describes transmitting accident data from a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        5/5/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689